Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 08 August 2022 has been fully considered.

Claims 1, 3-6, 8-13 are allowed
	Claims 1, 3-6, 8-13 are allowed.  Claim 1 has rewritten to include the allowable subject matter of dependent claim 4.  New claims 12-13 also include the allowable of claims 8, 4, respectively. 

Claim 7 remains rejected
	Applicant argues: 
	The applied references fail to disclose "an actuator comprising a fiber material and outputting tensile force," as recited in claim 7. The Office Action asserts that this feature is disclosed in Kabasawa. This assertion is not supported. Specifically, the Office Action asserts that the paragraph [0047] of Kabasawa discloses “the fiber material being formed of at least a polymer material that contains polyamide 12” in the pending claim 7. Paragraph [0047] of Kabasawa discloses that the inclination correcting member 4 is made of polyamide resin.  However, as disclosed paragraphs in [0036] to [0038] in Kabasawa, the inclination correcting member 4 of Kabasawa is a part of the suspension holder 2. Applicant respectfully submits that the actuator that is configured of the fiber material in the pending claim 7 is clearly different from the inclination correcting member 4 of Kabasawa that is a part of the suspension holder 2. In other words, the inclination correcting member 4 of Kabasawa that is a part of the suspension holder 2 is not an "actuator...outputting tensile force," as recited in claim 7.

	Examiner’s response:
	The Examiner strongly disagrees.  Correcting member 4 of Kabasawa is clearly an actuator comprising fiber material and outputting tensile force.  The term actuator is very broad, can be a wire and/or any element that produce linear expansion that drives/acts on other element. Please note the following picture that clearly explains tensile force.

    PNG
    media_image1.png
    323
    392
    media_image1.png
    Greyscale

[AltContent: rect]
	Because the correcting member 4 clearly produces linear expansion that acts o other element (supporting member 106 and/or other surrounding members), that is clearly an actuator outputting tensile force as claimed.  Also, correcting member 4 is made from PA12 resin that clearly contains polyamide 12 fibers as claimed. A resin can compose of fibers.  Claim 7 is very broad, any wire and/or linear-expanding element made from PA12 meets all claimed subject matter of claim 7.  Again, correcting member 4 of Kabasawa clearly meets all claimed limitations.
	For the reasons set forth above, claim 7 remains rejected.  This Office Action has been made FINAL.

35 USC 102 rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2005/0078570 (Kabasawa).
	Kabasawa discloses an actuator (actuator assembly 1 has a fiber material element 4, and/or element 4 can be considered as an actuator as claimed) comprising a fiber material and outputting tensile force in a fiber axis direction of the fiber material by input of external energy except mechanical energy, the fiber material being composed of at least a polymer material that contains polyamide 12 (element 4 is an inclination correcting member, a type of thermal actuator using heat input (paragraphs 53, 54; said element 4 is made by PA12 (polyamide 12 resin) as noted in paragraph 47).

Allowable Subject Matter and Reasons for Allowance
	Claims 1, 3-6, 8-13 are allowed.	
	In claims 1, 13,  the recitation of “a fiber material having a fiber axis direction, the fiber material being composed of at least a polymer material including a plurality of crystalline portions in which polymer chains are regularly arranged, a plurality of tie molecule domains in which polymer chains extend to connect the plurality of crystalline portions to each other, and a plurality of amorphous portions in which polymer chains are irregularly arranged, an extension direction of the polymer chains in the amorphous portion being along the fiber axis direction,”; in claim 12, the recitations “a frame structure part that forms a frame structure surrounding a housing part, the frame structure having a tubular structure of a combination of one or more fibers and surrounding the housing part, and being stretched more easily in a width direction perpendicular to the fiber axis direction than in the fiber axis direction, the frame structure part being configured to deform to contract the housing part in a first direction along the fiber axis direction, and widen the housing part in second direction different from the first direction along with the increasing of the volume of the volume change part,”, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claims 1, 12, 13, are neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claims 1, 12, 13 and their dependent claims are allowable.  
Finality
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi, can be reached on (571) 270-7878.  
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
8/15/2022